Case 8:21-cv-00525-DOC-DFM Document1-1 Filed 03/22/21 Page 1of8 Page ID #:7

Exhibit 1
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page 2of8 Page ID#:8

US008165867B1

 

    

a2) United States Patent (10) Patent No.: US 8,165,867 B1
Fish (45) Date of Patent: Apr. 24, 2012
(54) METHODS FOR TRANSLATING A DEVICE (56) References Cited
COMMAND
U.S. PATENT DOCUMENTS
(76) Inventor: Robert D. Fish, Tustin, CA (US) 5,818,733 A * 10/1998 Hyuga se seenseseraereneeceeeesee 702/188
6,080,972 A * 6/2000 May ........... .. 219/494
; ; . ; 6,397,267 B1* 5/2002 Chong, Jr. vissessscsscsecseseeen 710/1
(*) Notice: Subject to any disclaimer, the term of this 6,633,235 B1* 10/2003 Hsuetal. ....... .. 340/825.69
patent is extended or adjusted under 35 6,654,378 B1* 11/2003 Mahany etal. ou... 370/401
U.S.C. 154(b) by 649 days. 2002/0069063 AI* 6/2002 Buchner etal. ............... 704/270
* cited by examiner
(21) Appl. No.: 10/466,202 Primary Examiner — Leonard Saint Cyr
(74) Attorney, Agent, or Firm — Fish & Associates, PC
(22) PCT Filed: Sep. 15, 2000 (57) ABSTRACT
An item of information is transmitted to a distal computer,
(86) PCT No.: PCT/US00/25613 translated to a different sense modality and/or, language and
§ 371 (c)(1) in substantially real time, and the translation is transmitted
> back to the location from which the item was sent. The device

(2), (4) Date: Sep. 6, 2006 sending the item is preferably a wireless device, and more

preferably a cellular or other telephone. The device receiving

(87) PCT Pub. No.: W0O02/23389 the translation is also preferably a wircless devicc, and more
. preferably a cellular or other telephone, and may advanta-

PCT Pub. Date: Mar. 21, 2002 geously be the same device as the sending device. The item of
information preferably comprises a sentence of human

(51) Int. Cl. speech having at least ten words, and the translation is a
GO6F 17/28 (2006.01) written expression of the sentence. All of the steps of trans-
(52) U.S.C wu... 704/3; 704/251; 704/260; 704/271 —_—smitting the item of information, executing the program code,

7104/3. 251 and transmitting the translated information preferably occurs

(58) Field of Classification Search .............. ju Jess than BD secondsoBelaysed tine,

704/260, 271
See application file for complete search history. 17 Claims, 1 Drawing Sheet

200
212

~ SSS VV

@i 4am <a Gz
Hl (Text Mode) Nee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

222
OOCO
oO 20
ae 2 Computer yw
Coole 11

 

 

 

 

 

 

210
<

221
Case 8:21-cv-00525-DOC-DFM Document1-1 Filed 03/22/21 Page 3o0f8 Page ID #:9

U.S. Patent Apr. 24, 2012 US 8,165,867 B1

a 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110
lO COM com NH!
- =
1a 122
aoa
<r
120
Figure 1

200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sa: @en dm ~omn (am
f Sen ot 0720
2S on 220
oo Zz Computer //
oon le 311
210

 

 

 

 

 

 

221

Figure 2
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page 4of8 Page ID #:10

US 8,165,867 B1
1 2
METHODS FOR TRANSLATING A DEVICE capabilities for different accents and languages, and perhaps
COMMAND even language translation capabilities. Still further, it is
impractical to install voice recognition in all the myriad types
FIELD OF THE INVENTION of devices that may advantageously utilize voice recognition.

The field of the invention is remote computing.
BACKGROUND OF THE INVENTION

As processing speeds continue to improve and data storage
becomes ever less expensive, many sophisticated applica-
tions that were previously only available on mainframe or
desktop computers have been ported to laptop computers and
other portable electronic equipment. Many applications have
even been ported to hand held electronic devices as well,
including hand held computers, digital telephones, personal
digital assistants (PDAs), and so forth. For example, personal
databases with limited search capabilities are now included in
cellular phones, and word processing can now be performed
in PDAs.

There are, however, several applications that are presently
difficult or impossible to realize on hand-held electronic
devices, and are only poorly realized even on larger systems
such as desktop computers. Due to the large volumes of data
involved, and the need to process at very high speeds, a
particularly difficult application is voice recognition. Some
attempts have been made in that direction, but all of them
suffer from one or more disadvantages.

At the low end, limited word or phrase recognition capa-
bilities are sometimes provided in cell phones. Such systems
can usually recognize only a few words (e.g., the numerals
0-9, and specialized key words such as a person’s name, or the
commands “dial” or “open file patentapp.doc”). Such sys-
tems are particularly advantageous where only rudimentary
recognition capabilities are needed, or where only very lim-
ited data storage capability or computing power is available.
However, an obvious shortcoming of the word or phrase
recognition systems is that the usability is limited to a small,
preprogrammed vocabulary, and at most a few custom words.
Moreover, word or phrase recognition systems often fail to
recognize personal speech pattern or accents.

At the higher end, speech recognition programs are cur-
rently available for operation on laptop computers. As used
herein both “speech recognition” and “word or phrase recog-
nition” are considered to be categories of voice recognition.
“Speech recognition”, however, is limited to systems having
a vocabulary of at least 200 words, and where individual
words are interpreted in the context of surrounding words. For
example, speech recognition would correctly interpret
phrases such as “I have been to the beach” whereas a word or
phrase recognition system may substitute “bean” for “been”.

As with other computer software application, most of the
development effort is being directed towards porting the more
sophisticated speech recognition to smaller and smaller
devices. It may well be that within a decade the goal of true
speech recognition will be available on even hand-held elec-
tronic devices.

What is not presently appreciated, however, is that porting
of sophisticated software to portable electronic devices may
not be desirable. Cell phones, for example, need only rela-
tively rudimentary electronics to support the required com-
munications, and placing sophisticated storage and process-
ing in cell phones may be a waste of money. Moreover, no
matter how sophisticated the software and hardware becomes
in hand held and other portable devices, there will always be
a perceived need for additional capabilities. Larger or spe-
cialized vocabularies may be desired, as well as recognition

15

20

30

35

40

45

50

55

60

65

For example, voice recognition may be useful inVCR and CD
players, kitchen and other household appliances such as toast-
ers and washing machines, automobiles and so forth.

Thus, while it has been known to translate information ina
first sense modality and language into a second sense modal -
ity and language on a single local computer, it has not been
appreciated to perform the translation in a “remote comput-
ing” manner, thereby concentrating the computing power ina
cost effective manner. Consequently, there is a need to pro-
vide voice recognition capabilities, and especially speech
recognition capabilities, to myriad electronic devices without
actually installing all of the required hardware and software in
all such devices.

SUMMARY OF THE INVENTION

The present invention provides systems and methods in
which an item of information is transmitted to a distal com-
puter, translated to a different sense modality and/or lan-
guage, and in substantially real time, and the translation is
transmitted back to the location from which the item was sent.

The device sending the item is preferably a wireless device,
and more preferably a cellular or other telephone. The device
receiving the translation is also preferably a wireless device,
and more preferably a cellular or other telephone, and may
advantageously be the same device as the sending device. The
item of information preferably comprises a sentence of
human speech having at least ten words, and the translation is
a written expression of the sentence. All of the steps of trans-
mitting the item of information, executing the program code,
and transmitting the translated information preferably occurs
in less than 60 seconds of elapsed time, and more preferably
less than 30 seconds.

Various objects, features, aspects and advantages of the
present invention will become more apparent from the fol-
lowing detailed description of preferred embodiments of the
invention, along with the accompanying drawing.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is an exemplary schematic of a method of changing
the sense modality of an information according to the inven-
tive subject matter.

FIG. 2 is an exemplary embodiment of a method of chang-
ing the sense modality of an information according to the
inventive subject matter.

DETAILED DESCRIPTION

As used herein, the term “sense modality” refers to the
manner in which information is perceived by a human being.
There are five sense modalities comprising sight, sound, taste,
smell, and touch. Obviously, different aspects of information
may be expressed in multiple sense modalities at the same
time. A conversation between two people, for example, may
be perceived as both sound (spoken language) and sight (hand
gestures). Similarly, music can be perceived as both sound
(auditorily perceived vibration) and touch (tactually per-
ceived vibration).

Information in each of the five sense modalities can be
expressed in numerous languages, with the term “language”
being interpreted very broadly. Information expressed in the
sight modality, for example, can be expressed in various text
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page5of8 Page ID#:11

US 8,165,867 B1

3

languages as well as various graphics languages. Exemplary
text languages include the various character sets of human
languages (Roman, Cyrillic, Chinese, etc), as well as com-
puter languages (ASCII, HTTP, XML, Basic, Cobol, Pascal,
C++, etc). Graphics “languages” include moving images, still
images, painting, and so forth.

Even within a given language there are different styles,
which arc also referred to herein from time to time as styles.
Character fonts (Arial, Courier, Gothic, Lucida, Times New
Roman, various forms of handwriting, etc) comprise one type
of style, and various sizings and spacings of characters com-
prise other styles. With respect to graphics there are styles
here as well. Moving images, for example, can be styled as
VCR or Beta video, or DVD. Similarly, still images can be
styled as hard copy photographs, TIF, GIF, and other com-
puter files.

The sense modality of sound is also deemed herein to
include several languages, including the various spoken and
written human languages, various languages of music (in-
cluding, for example, classical music, rock music, punk
music, and jazz), animal sounds, industrial sounds, transpor-
tation sounds, and electronic sounds such as beeps. Still other
languages are contemplated as well, each of which may have
several different styles. With the language of classical music,
for example, some of the possible styles include baroque,
modem, and so forth.

Technically, the sense modality of taste only includes four
possible sensations, sweet, sour, salty and bitter. In our lexi-
con these would comprise the different languages of taste,
with variations within each sensation comprising the different
styles.

In our lexicon, the sense modality of smell includes the
“languages” of florals, musks, foods, inorganics, etc.

In our lexicon, the sense modality of touch includes the
“languages” of vibration, pressure, temperature, movement,
texture, etc.

As can now be appreciated, the terms “sense modality”,
“language”, and “style” are each used herein ina very specific
manner. Sense modalities are distinguished one from another
by the sense organ(s) primarily used to detect the information,
while languages are different means of expression within a
given sense modality. With a given sense modality and lan-
guage, styles refer to variations in expressing information that
can be achieved without changing the language.

All of these are distinguishable from the “medium”, which
is employed herein to mean the physical device upon which
an item of information resides. A photographic image, for
example, may reside on a piece of photographic paper, in
which case the medium is the paper. The same image may also
reside on computer disk, in which the medium is the disk. The
image can also be transmitted via modem, in which case the
medium may be a copper wire.

This is an important distinction because a change in
medium does not necessarily mean a change in sense modal-
ity or style. For example, when a person talks on a portable
telephone, the relevant item of information may be a spoken
sentence. The sense modality would be sound, and the lan-
guage may be that of English. The style may be very fast,
slurred speech. The telephone translates the sounds into an
analog or digital language for transmission through the
medium of air, with the particular style depending upon the
specific protocols of the service provider. Throughout the
entire process, however, the sense modality is still considered
to be sound because that is how a human being would per-
ceive the information once it was converted back into an
analog form at a frequency that the human being could under-
stand. Similarly, even though the information may be inter-

10

15

20

30

35

40

45

50

55

60

65

4

changed between digital and analog, the information is still
considered to maintain the same language and style.

There are many circumstances in which it is known to
translate information between sense modalities, and between
languages of the same or different sense modalities. For
example, the jazz can be translated between written notes
(sight modality, and possibly Western music transcription as
the language) and notes played on an instrument (sound
modality, with jazz as the language). Similarly, spoken
English (sound modality, English language) can be translated
between spoken German (sound modality, German lan-
guage). Humans are quite adept at performing such transla-
tions internally, and as discussed above, computers are begin-
ning to achieve a useful translation capability as well.

In all known instances of which the present inventor has
knowledge, however, the information is never wirelessly
transmitted to a distant computer for translation, translated at
the distant computer (at least 20 kilometers away), wirelessly
returned to the location from which it was sent (“locally”,
“local”, and “location” all being defined as within a radius of
100 meters), and then expressed locally to the source, all in
substantially real time (less than three minutes from initial
transmission of the information to expression of the trans-
lated information). Examples follow:

In laboratories that develop voice recognition software, it is
presumably known to utilize a central computer for
development work, and to access that computer using
workstations wired into the central computer. That situ-
ation does not, however, involve wireless transmission,
and the translating computer is not distal.

A user loads voice recognition software on a desktop or
laptop computer, telephones the computer to record a
message, and then accesses that information from a dis-
tant computer. In that situation the operation does not
occur in substantially real time. The user most likely
records several minutes of speech using his telephone,
and then downloads a text file translated from the speech
using a laptop or other computer.

One person transmits an e-mail to a recipient, and the
recipient causes a computer to “read” the e-mail to him
over the telephone. In that situation the total duration
between transmitting of the e-mail and hearing it spoken
is most likely not less than 60 seconds, and the message
is most likely not heard locally to the place from which
the e-mail was originally sent.

Auser employs a distal central computer for computational
purposes. The user enters the equation x=156x2, asks
the computer for the answer, and the computer immedi-
ately transmits back the answer. That situation falls out-
side the present invention because the distal computer
evaluated the expression rather than translate what was
sent to it. Ifthe computer had returned the spoken words
“x equals one hundred fifty six times two”, then the
computer would have returned a translation.

A user has a cell phone that is connected to a music web site
on the Internet. The user speaks the words “Beethoven’s
Fifth Symphony”, and the web site transmits a portion of
the symphony over the phone. This situation also falls
outside the present invention because the distal com-
puter evaluated the words rather than translated them. If
the computer had retumed the text “Beethoven’s Fifth
Symphony”, then the computer would have returned a
translation.

A user employs his cell phone to secure a dictionary defi-
nition. He speaks a particular word, the cell phone trans-
mits the spoken word to a distal computer, and the distal
computer returns the definition. This situation also falls
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page6of8 Page ID #:12

US 8,165,867 B1

5

outside the scope of the present invention because the
distal computer evaluated the word rather than translat-
ing it.

Voice recognition software is used to operate a cell phone.
There are two known possibilities here, neither of which
fall within the inventive concepts herein. The first pos-
sibility is that the cell phone has some sort of primitive
voice recognition. ‘he user says “call home”’, and the
telephone transmits that speech to a distal computer. The
distal computer evaluates the number for “home”, and
places the call. This situation again falls outside of the
present invention because (1) the distal computer evalu-
ated the word “home” rather than translating it, and (2)
the distal computer placed the call (or caused it to be
placed) rather than sending the telephone number back
to the cell phone.

A user types text into a terminal for transmission to a
translation website. The website computer translates the
text into another language, and returns the translation to
the user.

These limitations are not merely design choices. Among
other things, the present invention opens up an entire realm of
possibilities not previously contemplated. Examples include:

A cell phone can be used as a dictation machine. Here, a
user talks into his cell phone, the cell phone transmits the
information back to a central mainframe that translates
the speech into text, and then transmits the text back to
the user’s cell phone, PDA or other device for storage.
When the user wants to hear past speech, the device that
stored the text either reads back the text using local
software, or transmits the text (directly or indirectly)
back to the central computer, which then translates the
text into speech, and then transmits the speech for play-
ing.

A cell phone has an output port that connects to various
household utilities and other devices. He plugs connec-
tor into the output port of the cell phone, and a corre-
sponding port in one of the devices. He then talks to the
device through the cell phone, using a message such as
“turn on at 7 pm and off at 9 pm’. The voice is transmit-
ted to a distal computer, the computer translates the
message into whatever command language the device
uses, transmits the command language formatted mes-
sage back to the cell phone, which then transmits it off to
the device. Alternatively or additionally, the device may
“talk” to the user by going through the cell phone.

A cell phone can be used as a translator. A user speaks into
a cell phone in his native language, the cell phone trans-
mits the speech to a distal computer, the distal computer
translates the speech into a second language, returns the
translated speech back to the cell phone, which then
repeats the speech in the second language. A preferred
embodiment may even use two cell phones. There, the
speaker speaks into his own cell phone, the speech is
transmitted to the distal computer, translated, and
returned to a local cell phone being held by a person that
speaks another language.

A cell phone can be used as an aid for deaf persons. In this
scenario a deaf person receives speech in his cell phone,
the speech is sent to a distal computer for translation into
text, and the text is returned to the cell phone or another
device for local display. Such devices could be of great
benefit for a deaf person watching television or a movie,
attending a play, or simply speaking with other people.
The system could also be used to help teach a deaf
person to improve his vocalization.

15

40

45

6

A similar system could be used for blind people, where the
cell phone transmits an image rather than sounds, and
receives speech back from the distal computer instead of
text. Sample sounds received from the distal computer
and played locally may comprise simple, but very useful
phrases such as “red light”, “curb 20 feet away”, “super-
market”, and so forth. These would simple be voice
translations of images that the blind person cannot sec. A
single, very sophisticated nationwide system could be
put in place and made available for millions of deaf or
blind individuals, requiring even each user to have only
relatively inexpensive equipment.

A cell phone can be used to store information in a com-
puter. Rather than purchase an inexpensive voice recog-
nition software package, a user hooks his cell phone to
his desktop, laptop, or hand-held computer. He speaks
into the cell phone, the cell phone transmits the speech to
a distal computer that translates the speech into text, and
transmits the text back to the cell phone. The computer
downloads the text from the cell phone.

A cell phone could be used to operate a computer, or even
the cell phone itself. Here, the user speaks a command
into the cell phone, the cell phone transmits the speech to
a distal computer, the distal computer translates the
speech into device commands, and transmits the text
back to the cell phone. If appropriate, the computer
downloads the commands from the cell phone, and
executes the commands. In a simple example, the user
could speak the number “714-555-1212” into the cell
phone, the cell phone could transmit that speech to the
distal computer, which would translate the speech into
the equivalent touch tone pulses, and transmit those
pulses back to the cell phone. Once received, the cell
phone would use those pulses to dial the number.

A cell phone can be used to look up terms. A user speaks the
word “appendix” into his cell phone, the phone transmits
the spoken word to a distal computer, the distal computer
translates the word into a picture of an appendix, and
then transmits the picture back to the cell phone for
display. If the cell phone were coupled to a device that
dispensed smells or tastes, a similar procedure could be
used to translate terms such as “roast chicken” and “bit-
ter” into the sense modalities of taste and smell. The
same could also be true of sounds, where the users
speaks the words “plano middle C” and the distal com-
puter returns a plano tone at middle C.

It should be recognized that while each of these examples
recites a cell phone, other communication devices could be
used as well. The main requirements are that the communi-
cation device be capable of receiving an item of information
in at least one sense modality and language, and transmitting
that information wirelessly to a distant computer.

It should also be recognized that the distance between the
device that initially transmits the information and the distal
computer need not be limited to more than 20 kilometers. In
other contemplated embodiments the distances could be lim-
ited to those greater than 1, 5, 10, 15, 25, 50, 100 km. Also
with respect to distance, the device that reccives the translated
information may be disposed at other distances from the
device that transmits the information to the distal computer.
Instead of the two devices being disposed within a radius of
100 meters, the devices may less than 5, 10, 25, 50, 75, 250,
500, 1000 meters apart. In a particularly preferred embodi-
ment, the sending and receiving devices are the same device.

It should be still further recognized that the total duration
between transmitting of the information to the distal com-
puter and receiving back the translation could be limited to
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page 7of8 Page ID #:13

US 8,165,867 B1

7

times other than less than 3 minutes. Other contemplated
times include less than 5, 10,30, and 45 seconds, and less than
1, 2, 4, 5, and 10 minutes. It may also warrant clarifying that
these times refer to a first in-first out basis for an item of
information. In preferred embodiments the device that sends
the information to the distal computer begins transmitting
within a few seconds after it begins to receive the information,
and the distal computer begins translating the translation
within a few seconds after the beginning of the translation
becomes available. If all goes well, the translation of the
beginning ofa sentence, and certainly ofa paragraph, is being
received before the sentence or paragraph has been com-
pletely transmitted to the distal computer. ‘his is not to say
that the receiving device necessarily utilizes the translation
(by displaying, performing, re-transmitting, etc), immedi-
ately upon receipt. Where a single cell phone is used as a
foreign language translator, for example, the cell phone may
wait until the user stops speaking for a second or two before
expressing the translation.

FIG. 1 depicts an exemplary method 100 of changing the
sense modality of an item of information according to the
inventive subject matter, in which a communication device
110 in a first location 101 transmits an information in a first
sense modality and language 112 to acomputer 120 located in
a distal location 102. The computer executes a program (not
shown) that translates the information into a second sense
modality and language different from the first sense modality
and language 122. The translated information, now in the
second sense modality and language 122, is then transmitted
back to the first location 101 to a communication device 111.

It is important to note that the translation does not neces-
sarily mean that both the sense modality and language are
changed. Translating the information into a second sense
modality and language different from the first sense modality
and language means that either the sense modality is changed,
or the language is changed, or both.

The item of information is preferably speech, and more
preferably a sentence of at least 5, 10, or 15 words. Other
contemplated items of information include single words and
short phrases, as well as what would comprise an entire
paragraph is written. Still other contemplated items of infor-
mation include sounds. It is contemplated, for example, to
receive a musical performance into a cell phone, have the cell
phone transmit the performed music to a distal computer, the
distal computer translate the performed music into sheet
music, and then send the sheet music back to the cell phone
for display or storage.

In FIG. 2, a system 200 according to the present invention
includes a communication device a first communication
device 210 ina first location 211 that transmits information in
a first sense modality 212 to a computer 220 in a distal
location 221. The computer 220 receives the information in
the first sense modality and executes a program that translates
the first sense modality in the second sense modality (not
shown). Transmitter 230 transmits the information in the
second sense modality 222 back to the first communication
device 210, or alternatively to a second communication
device 230 at the first location 211.

The first communication device can be any suitable device,
including a cellular phone, a PC, or a PDA. Where the first
communication device is a cellular phone, it is particularly
contemplated that such phones may have transient or perma-
nent data storage capabilities of at least 150 k bytes, more
preferably at least 1 MByte, and more preferably at least 4
MByte. There are various transient and permanent data stor-
age elements for electronic devices known in the art (e.g., for
telephone numbers, addresses, and other related informa-

35

40

45

50

6

n

8

tion), all of which are contemplated for use herein. Cellular
telephones need not be restricted to a particular communica-
tion standard, and exemplary suitable standards include the
TDMA, CDMA, GSM and PDC standards.

Where the communication device comprises a PC or PDA,
it is especially preferred that the data transmission to and from
the device comprises broadband transmission via wireless
interface. However, in alternative aspects of the inventive
subject matter, data transmission may also include internal
and external modems, or local networks that may or may not
be in data communication with another network. However,
many communication devices other than a cellular phone, a
PC and a PIA are also contemplated, and particularly con-
templated alternative devices include landline telephones,
laptop and palmtop computers, and two-way radios.

The wireless requirement means that what is being trans-
mitted utilizes a wireless means of transmission during at
least part of its journey. Wireless includes segments of the
joumey carried by radio wave, microwave, sonic transmis-
sion and so forth, but does not include segments carried by
copper wires or fiber optics. Nevertheless, it is highly pre-
ferred that the device transmitting the information to the distal
computer has a direct wireless transmission. In other words,
the signal leaves the device by a wireless transmission, even
though the signal may later take paths involving copper wires
or optical carriers. It is also preferable that the device trans-
mitting the information to the distal computer receives the
translation directly from wireless signals. There, the distal
computer may send out the translation across a copper wire or
optical carrier, but the signal being received by the device is
wireless.

Since all permutations of translation are contemplated,
there are literally millions of possible permutations contem-
plated. This can be demonstrated by considering a very nar-
row subset of only two of the five sense modalities and a
“command modality” (Sight, Sound, and Command), the 20
most common spoken languages, and the 20 most common
device languages (for PCs, cell phones, PAs, VCRs and so
on). Using that small subset it is calculated that there are 1560
translation permutations (40 languages being translated into
any of 39 other languages), and this calculation ignores most
of the spoken and written languages of the earth, as well as
most of the command languages, the various languages of
music and art, and so forth.

While it is generally contemplated that information is
translated from one sense modality and language into a sec-
ond sense modality and language different from the first, it is
also contemplated that the translation may also be into two or
more sense modalities and languages. Thus, a person may
speak to a crowd of people having different nationalities, the
speech may be sent via cell phone to a distal computer, and the
distal computer may translates the speech into two or more
languages, which are then transmitted back to numerous cell
phones in the vicinity of the speaker. In some cases, as men-
tioned above, the language may be returned as spoken words,
and in other instances as written words or characters.

It should also be appreciates that the term “distal com-
puter” includes both single computers and networks. It is very
likely, for example, that the methods and systems embodied
herein will involve a load balanced server farm. A telephone
company or subsidiary may well operate the server farm.

Thus, specific embodiments and applications of distal
translations methods and systems have been disclosed. It
should also be apparent to those skilled in the art that many
more modifications besides those already described are pos-
sible without departing from the inventive concepts herein.
The inventive subject matter, therefore, is not to be restricted
Case 8:21-cv-00525-DOC-DFM Document 1-1 Filed 03/22/21 Page 8of8 Page ID #:14

US 8,165,867 B1

9

except in the spirit of the appended claims. Moreover, in
interpreting both the specification and the claims, all terms
should be interpreted in the broadest possible manner consis-
tent with the context. In particular, the terms “comprises” and
“comprising” should be interpreted as referring to elements,
components, or steps in a non-exclusive manner, indicating
that the referenced elements, components, or steps may be
present, or utilized, or combined with other elements, com-
ponents, or steps that are not expressly referenced.

The invention claimed is:

1. A method of using a first electronic device to operate a
second electronic device in real time, while the second device
is not physically connected to the first device, and is only
intermittently local to the first device, comprising:

using a first device to (a) obtain visual or auditory infor-

mation from external to the first device where the infor-
mation comprises a human-understandable device com-
mand directed toward an operation of the second device,
(b) manipulate the obtained information, and (c) trans-
mit the manipulated information to a distal computer
system;

the distal computer system operating as a remote human-

to-device command translation service provider using at
least a portion of the manipulated information to trans-
late the human-understandable device command into a
formatted device command executable by the second
device;

transmitting the formatted device command to the second

device; and

the second device executing the formatted device com-

mand having received the formatted device command
from the distal computer system, while the second
device is local to the first device.

2. The method of claim 1, wherein the first electronic
device comprises a telephone.

3. The method of claim 2, wherein the second electronic
device is not a telephone.

10

30

35

10

4. The method of claim 1, wherein the first electronic
device is wirelessly connected to the distal computer system.

5. The method of claim 1, wherein both of the first and
second electronic devices are wirelessly coupled to the distal
computer system.

6. The method of claim 1, wherein the obtained informa-
tion is not a spoken or written human language.

7. The method of claim 1, wherein the obtained informa-
tion does not comprise a spoken or written human language.

8. The method of claim 1, wherein the obtained informa-
tion comprises a visual image.

9. The method of claim 1, wherein the obtained informa-
tion comprises a color.

10. The method of claim 1, wherein the obtained informa-
tion comprises a verbally spoken command in a human lan-
guage.

11. The method of claim 1, wherein the step of manipulat-
ing comprises converting the obtained information from ana-
log to digital.

12. The method of claim 1, wherein the command cannot
be directly understood and executed by the first device.

13. The method of claim 1, wherein the command cannot
be directly understood and executed by a human.

14. The method of claim 1, wherein the command instructs
the second device to display or print a human readable mes-
sage.

15. The method of claim 1, wherein the command instructs
the second device to display or print a color.

16. The method of claim 1, wherein the command is not
human readable text.

17. The method of claim 1, wherein the first electronic
device includes a telephone function, the obtained informa-
tion includes a visual image, and the command instructs the
second device to display or print a human readable message.
